Case 2:20-cv-00974-GRB-AKT Document 67 Filed 01/22/21 Page 1 of 1 PageID #: 589



                                                            MOSER LAW FIRM, PC
 Paul A. Pagano
 Tel: 917.589.1479
 paul.pagano@moserlawfirm.com

                                                     January 22, 2021
 VIA ECF
 Hon. Gary R. Brown, U.S.D.J.
 100 Federal Plaza, Courtroom 840
 Central Islip, NY 11722-9014

 Re:    Caccavale, et. al. v. Hewlett-Packard Company a/k/a HP Inc. et. al.
        Docket No: 20-cv-00974(GRB)(AKT)

 Dear Judge Brown:

         This firm represents Plaintiffs in the above referenced matter. Today, Defendants
 submitted a joint letter (DE 65) seeking a pre-motion conference with the ultimate goal of
 moving to certify the Court’s decision for appeal and for a stay of the instant matter. Though
 counsel for the parties have been in near constant communication regarding the matter, including
 over the last few days when all Defendants requested and were granted extensions of time to
 answer Plaintiffs’ second amended complaint, at no point were Plaintiffs made aware of
 Defendants’ application. The undersigned had already made plans to be away this weekend and
 has a substantial mediation on Tuesday of next week. To that end, Plaintiffs respectfully request
 that they be given until January 29, 2021 to submit their opposition to Defendants’ joint letter.

                                             Respectfully Submitted,


                                             Paul A. Pagano




                              5 E. Main St., Huntington, NY 11743
                              www.moseremploymentlaw.com
